IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED


KENYON A. RAWLINGS,

             Appellant,

 v.                                                   Case No. 5D16-3233

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed July 14, 2017

Appeal from the Circuit Court
for Sumter County,
William H. Hallman, III, Judge.

Jack R. Maro, of Law Office of Jack R.
Maro, P.A., Ocala, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Marjorie Vincent-Tripp,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      AFFIRMED without prejudice to raise the issue of consecutive mandatory

minimum sentences in a timely and sufficient postconviction proceeding as the issue was

not preserved for review.



ORFINGER, TORPY and BERGER, JJ., concur.